ORIGINAL DISCIPLINARY PROCEEDINGS McMANUS, Chief Justice. This matter coming on for consideration by the Court upon a certified copy of an Order in the District Court of Bernalillo County, State of New Mexico, Docket No. 29420, entitled- “State of New Mexico, Plaintiff v. Robert R. Rickard, Defendant ” whereby it appears that the said Robert R. Rickard, an attorney of. this Court, has entered a-plea of Nolo Contendere to a third degree felony under the laws'of the State of New Mexico; Now, Therefore, IT IS CONSIDERED, ORDERED AND ADJUDGED by the Court, pursuant to Rule 13(a) and (d) of the New Mexico Supreme Court Rules Governing Discipline, that ROBERT R. RICKARD be and he hereby is suspended from the practice of law in all Courts of the State of New Mexico pending the further order of this Court. IT IS FURTHER ORDERED that this matter be and the same is hereby remanded to the Disciplinary Board for further proceedings therein as may be proper pursuant to said Rule 13(d) of the Rules Governing Discipline.